Reargument having been granted herein (see motion in Chase Nat. Bank v. Directorate Gen. of Postal Remittances of San. Bank, post, p. 936, decided herewith) and upon said reargument the original determination is adhered to. By our original decision we referred to a referee the question as to the status of the bank, by which we meant its status as a governmental agency or as a private agency independent of the govepn*936ment. If the evidence discloses that the hank was in the latter category, it might enjoy a freedom of action in the selection of counsel independent of government domination, which would entitle it to standing here and representation by counsel of its own choosing. There is no question as to the identity of “ Su Yu Nung ” as an official of a Government which is not recognized by this Government. He has no standing in our courts here and there is no question as to him to be referred. With this clarification of our decision, the original determination is adhered to. Settle order on notice. Present — Peck, P. J., Glennon, Cohn, Callahan and Shientag, JJ. [See ante, pp. 820, 824; 279 App. Div. 576.]